Title: To James Madison from George Jefferson, 29 October 1805
From: Jefferson, George
To: Madison, James


          
            Dear Sir
            Richmond 29th. Octr. 1805
          
          The season being so far advanced that we may shortly expect the new crop of Tobacco to be coming in, which may have an unfavorable effect upon our market—and supposing too from the length of time your last crop has been kept on hand, that you were probably getting impatient to have it sold—I to day concluded to make sale of it to Pickett Pollard & Johnston at 6.¼ $ for their draft on New York at 60 days.
          I should have preferred a note payable here, which could be discounted at the Bank, but could not effect a sale in that way.
          I have at times had hopes of being able to do better with your Tobacco, and am sorry that I could not. I am Very respectfully Dear Sir Yr. Mt. Obt. servt.
          
            Geo. Jefferson
          
        